DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 5, 7, 10, 11, 12, 18, 20, 22, 25, 27, 47, 49, 51 and 54 have been amended. Claims 4, 6, 8-9, 11, 13-15, 19, 21, 23-24, 26, 28-44, 48, 50, 52-53 and 55-91 have been canceled. Claims 1-3, 5, 7, 10, 12, 16-18, 20, 22, 25, 27, 45-47, 49, 51, and 54 are pending.
Applicant’s election without traverse of group II, claims 16-18, 20, 22, 25, and 27 in the reply filed on 2/4/21 is acknowledged.
Claims 1-3, 5, 7, 10, 12, 45-47, 49, 51, and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/21.
Claims 16-18, 20, 22, 25, and 27 are under examination.
Claim Objections
Claim 20 is objected to because of the following informalities:  The claim contains the acronym APBHSCT. While acronyms are permissible shorthand in the claims, the first recitation should include the full recitation of the term followed by the acronym in parentheses. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-18, 20, 22, 25, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a 
DIM ratio less than 0.29. Claim 17 recites the NK:CD14+HLA-DRDIM ratio was determined at initial diagnosis of cancer or prior to treatment. Claim 20 recites the NK:CD14+HLA-DRDIM ratio was calculated using absolute NK cell count and absolute CD14+HLA-DRDIM count in a blood sample obtained from the subject obtained from the patient after the APBHSCT and claim 22 recites that the NK:CD14+HLA-DRDIM ratio was calculated using absolute NK cell count and absolute CD14+HLA-DRDIM count in a blood sample obtained from the patient after the chemotherapy. Claim 27 recites identifying the patient as having a biological sample with a natural killer (NK):CD14+HLA-DRDIM ratio less than 0.25.   The broadest reasonable interpretation of these limitations is that it is required that an arithmetic calculation be performed using the ratio of NK cell to CD14+HLA-DRDIM cells, and then using this calculation to identify the subject as needing treatment with an immunotherapeutic agent.  These limitations therefore recite a mathematical calculation. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, this limitation falls into the “mathematical concept” grouping of abstract ideas. In addition, this type of simple arithmetic calculation (division) can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by school-aged children studying mathematics. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Thus, the limitations identifying and determining also falls into the “mental process” groupings of abstract ideas. In addition, the limitation reciting “identifying the patient as having a biological sample with a natural killer (NK):CD14+HLA-DRDIN ratio less than 0.29 or 0.25” describes a naturally occurring relationship between NK cell count and CD14+HLA-DRDIM and cancer, and thus may also be considered to recite a law of nature. Accordingly, the limitations of identifying, determining, and calculating recite a judicial exception (an abstract idea that falls 
This judicial exception is not integrated into a practical application. The claim recites the additional element of administering to the patient a pharmaceutical composition comprising an immunotherapeutic agent. Although this limitation indicates that a treatment is to be administered, it does not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient. In fact, this limitation is recited at such a high level of generality that it does not even require a doctor to take the marker levels into account when deciding which treatment to administer, making the limitation’s inclusion in this claim at best nominal. Like the claims in Mayo Collaborative Servs. v Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), the claims here tell the relevant audience (doctors) about the law of nature and at most adds a suggestion that the doctors take those laws into account when treating their patients. The administering step thus fails to meaningfully limit the claim because it does not require any particular application of the natural correlation, and is at best the equivalent of merely adding the words "apply it" to the judicial exception. Accordingly, the additional limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. A claim that focuses on the use of a judicial exception must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966. Adding steps to a natural biological process or an abstract idea that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient. See id. At 1966,1970. As stated in MPEP 2106.05(d), the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high 
Furthermore, as discussed above, with respect to integration of the abstract idea and law of natural into a practical application, the additional element of administering step (b) does not require any particular application of the recited identifying step and is at best the equivalent 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18, 20, 22, 25, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a patient having non-Hodgkin’s lymphoma comprising identifying the patient as having a biological sample having a NK:CD14+HLA-DRDIM ratio less than 0.29; and (b) administering to the patient a pharmaceutical composition comprising an immunotherapeutic agent selected from the group consisting of IL-15 and IL-21, does not reasonably provide enablement for treating all cancers and all immunotherapeutics.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or 
1) Nature of the invention and 6) Breadth of the claims
The nature of the invention is a method of treating cancer, the method comprising identifying a subject as having a biological sample having a NK:CD14+HLA-DRDIM ratio less than 0.29; and (b) administering to the patient a pharmaceutical composition comprising an immunotherapeutic agent. Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the claimed methods, with a reasonable expectation of success, because it would not be predictable from the disclosure of any one particular species what other species may or may not work; see MPEP 2164.03.
The instant claims broadly encompass treating any cancer in a subject identified as having a biological sample having a NK:CD14+HLA-DRDIM ratio less than 0.29; and (b) administering to the patient a pharmaceutical composition comprising any immunotherapeutic agent . The specification teaches that the cancer can be selected from the group consisting of diffuse large B-cell lymphoma, acute lymphoblastic leukemia, acute myeloid leukemia, classical Hodgkin's lymphoma, and non-Hodgkin's lymphoma, or the group consisting of breast cancer, lung cancer, ovarian cancer, liver cancer, kidney cancer, esophageal cancer, gastric cancer, and pancreatic cancer. The specification teaches that the immunotherapeutic agent can be IL-15, IL-21, or a combination of IL-15 and IL-21.  Thus, the claims are broad in that they encompass treating any cancer with any immunotherapeutic.
(5) The state of the prior art and (7) The predictability or unpredictability of the art
The state of the art with regard to the use of natural killer cells as prognostic indicators of cancer is discussed by Porrata et al. (Biology of Blood and Marrow Transplantation 14:807-816 (2008)). Porrata et al. teach that NK cell count is associated with OS and PFS after APHSCT in 
 Rueff et al. (Biol Blood Marrow Transplant 20 (2014) 881e90) teach that rapid immune constitution, particularly of NK cells, after allogenic hematopoietic stem cell transplantation is associated with protection from relapse. Rueff et al. teach that lymphocyte subsets were assessed in after autologous HSCT in 114 patients with plasma cell myeloma (See page 896). Rueff et al. teach that a high NK count at 1 month after HSCT was associated with significantly prolonged progression-free survival (See pages 896-898). Rueff et al. teach that the results raise the question whether factors that influence NK cell reconstitution may be modified in order to delay disease relapse. Rueff et al. teach that cytokine administration after HSCT might be an option, as IL-15 has been shown to increase NK cell number and functionality in murine models of bone marrow transplantation (See page 899). 
Porrata (Advances in Hematology Volume 2016, Article ID 5385972, 8 page) teaches that allogeneic hematopoietic stem cell transplantation is associated with prolonged survival in patients with multiple myeloma and B-cell non-Hodgkin’s lymphoma  and this prolonged survival is associated with the absolute lymphocyte count  at day 15 after autologous hematopoietic stem cell transplantation (See page 1). Porrata teaches that survival outcomes based on absolute lymphocyte count recovery after autologous hematopoietic stem cell transplantation has also been determined in multiple cancers, such as  metastatic breast cancer, AML, ovarian cancer, T-cell non-Hodgkin’s lymphoma, lymphoproliferative disorders and mantle cell lymphoma (See table 1). Porrata teaches that NK cells are the key lymphocyte subset at day 15 after autologous hematopoietic stem cell transplantation affecting survival (Seep age 3). Porrata teaches that non-Hodgkin’s lymphoma patients with higher expression of IL-15 at day 15 after 
Lin et al. (Blood, 2011; 117(3):872-881) teach that patients with non-Hodgkin’s lymphoma having increased ratios of CD14+HLA-DR-low monocytes had more aggressive disease and suppressed immune functions. Lin et al. teach that CD14+HLA-DR-low monocytes are a major and multifactorial contributor to systemic immunosuppression in NHL (See abstract and pages 875-877). Lin et al. teach that increased ration of CD14+HLA-DR-low monocytes correlated with decreased T-cell proliferation in allogenic mixed lymphocyte reaction, decreased generation of mature dendritic cells, and decreased number of circulating lymphocytes (See page 878 and figure 5). Lin et al. teach that CD14+HLA-DR-low monocytes have been shown to suppress NK cells (See page 879).
Mougiakakos et al. (Leukemia, 2013, 27:377-388) teach that the frequency of CD14+ HLA-DRlow/neg cells was significantly increased after allo-HSCT, especially in patients with acute graft-versus-host disease (See abstract and page 379). Mougiakakos et al. teach that the presence of CD14+ HLA-DRlow/neg cells correlated with a decreased lymphocyte count in all-HSCT patients (See page 379 and figure 5). Mougiakakos et al. teach that the proportion of activated NK cells was positively associated with the CD14+HLA-DRlow/neg cell frequency (See page 380 and table 3).
The state of the art regarding stem cell transplantation for cancer is discussed by Omazic et al. (Biol Blood Marrow Transplant 22(2016); 676-681). Omazic et al. teach that the anticancer effect of HSCT has mainly been used in patients with leukemia and other hematologic malignancies (See page 676). Omazic et al. teach that graft-versus-tumor effect 
 (6) The amount of direction or guidance by the inventor; (7) The existence of working examples
DIM can be used as a predictor of survival in non-Hodgkin’s lymphoma. The specification teaches that A-NK:A-CD14+HLA-DRDIM ratio ≥ 0.29 was a predictor for OD and PFS. The specification teaches that a strong positive correlation was identified between A-NK and A-NK:A-CD14+HLA-DRDIM ≥ 0.29, and a strong negative correlation between A-CD14+HLA-DRDIM and A-NK:A-CD14+HLA-DRDIM ratio < 0.29. The specification teaches that in multivariate analysis, both A-NK and A-CD14+HLA-DRDIM were independent predictors for OS and in a second multivariate analysis, A-NK:A-CD14+HLA-DRDIM ratio was an independent prognostic factor for OS and for PFS. The specification teaches that Patients infused with an A-CD14+HLA-DRDIM <0.21x109 cells/kg vs. patients infused with an A-CD14+HLA-DRDIM ≥ 0.21x109 cells/kg experienced superior OS (FIG. 4A) and PFS (FIG. 4B). The specification teaches that patients infused with an A-NK:A-CD14+HLA-DRDIM ratio ≥ 0.29 vs. patients infused with an A-NK:A-CD14+HLA-DRDIM ratio < 0.29 experienced superior OS (FIG. 4C) and PFS.
With the exception of working examples demonstrating that the A-NK:A-CD14+HLA-DRDIM ratio is prognostic in non-Hodgkin’s lymphoma, the specification does not provide guidance with regard to the use of the ratio as a prognostic factor for any other cancer. The working examples provided in the specification are not deemed to be predicative of providing prognosis in all subjects having any cancer encompassed by the claims because the genus encompasses conditions which differ from those disclosed in etiologies, mechanisms, diagnostic approaches, treatment modalities, and therapeutic endpoints. Furthermore, the recited genus encompasses conditions yet to be discovered and/or characterized. 
Taken together, the art demonstrates the NK cell count is prognostic for non-Hodgkin’s lymphoma and multiple myeloma. Furthermore, the art teaches that IL-15 and IL-21 that may be useful in mobilizing NK cells following HSCT. However, the art is silent with regard to broadly using the NK cell count or monocyte cell count as a prognostic marker for all cancers. DIM ratio serve as a prognostic marker can only be identified empirically. This constitutes undue experimentation. Therefore, given the lack of guidance in the art, the lack of working examples commensurate in scope to the claimed invention and the unpredictability of immunotherapy, the specification, as filed does, not provide enablement for treating the claimed genus of cancers.
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to broadly identifying all cancers to be treated with the claimed A-NK:A-CD14+HLA-DRDIM, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). The Applicant has not provided sufficient guidance to enable one of skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly encompassing treating all cancers  based upon the A-NK:A-CD14+HLA-DRDIM. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ19 24 (CCPA 1970). Without such guidance, determining subjects having any unknown cancer that can be treated with the claimed A-NK:A-CD14+HLA-DRDIM and immunotherapeutic, is unpredictable and the experimentation left those skilled in the art is unnecessarily and improperly, extensive and undue. See Amgen Inc v Chugai Pharmaceutical Co Ltd. 927 F 2d 1200,18 USPQ2d 1016 (Fed. Cir. 1991) at 18 USPQ2d 1026-1027 and Exparte Forman, 230 U.S.P.Q. 546(Bd. Pat=. App & int. 1986).
In view of all of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention, and thus, the claimed invention does not satisfy the requirements of 35 U.S.C. 112 first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18, 20, 22, and 27 recite “NK:CD14+HLA-DRDDIM ratio”. The claim is indefinite because it is unclear if NK:CD14+HLA-DRDDIM is a typographical error and should recite NK:CD14+HLA-DRDIM, or if the claim is making reference to another population of monocytes.  Thus, the scope of the claims is ambiguous and one of skill in the art would not be apprised of the metes and bounds of the claims. 
Additionally, there is insufficient antecedent basis for the limitation “the NK:CD14+HLA-DRDDIM ratio”. Each of claims 18, 20, 22, and 27 depend from independent claim 16, which recites “NK:CD14+HLA-DRDIM ratio”. There is no recitation of a NK:CD14+HLA-DRDDIM ratio in claim 16. Clarification and/or correction is required.
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/            Examiner, Art Unit 1646                                                                                                                                                                                            

/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646